UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                  No. 03-2009



MESERT HAILU BEDASSO,

                                                              Petitioner,

           versus


JOHN D.      ASHCROFT,   United    States   Attorney
General,

                                                              Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-381-424)


Submitted:    March 10, 2004                    Decided:   March 26, 2004


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joe W. Nesari, LAW OFFICE OF J.W. NESARI, L.L.C., Herndon,
Virginia, for Petitioner. Peter D. Keisler, Assistant Attorney
General, David V. Bernal, Assistant Director, Colette J. Winston,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mesert Hailu Bedasso, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   denying     her   motion   to   reopen   immigration

proceedings. We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying

Bedasso’s motion to reopen.         See 8 C.F.R. § 1003.2(a) (2003);

INS v. Doherty, 502 U.S. 314, 323-24 (1992).          Accordingly, we deny

the petition for review on the reasoning of the Board.          See In re:

Hailu, No. A75-381-424 (B.I.A. July 31, 2003).           We dispense with

oral   argument   because   the    facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          PETITION DENIED




                                   - 2 -